DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,003,903 to Drumm, in view of U.S. Patent Application Publication No. 2018/0123405 to Tang et al. and U.S. Patent Application Publication No. 2007/0169578 to Christensen et al.
Claim 1: Drumm discloses a drive device for generating a translational movement of a movable tappet 4 by means of an electromagnetic rotating machine 11, 12, wherein the drive device is formed as an inner rotor type drive device (i.e., not as an “outer rotor type drive device,” as recited in amended Claim 1), comprising:
a rotor 12; and
a stator 11 arranged coaxially to the rotor 12, the stator 11 having at least one movement-thread pair 18, 19 integrated coaxially therein, comprising a lead screw 18, which is coupled in a rotationally fixed manner to the rotor 12, and a threaded nut 19 guided linearly in a stator sleeve 25 by anti-twist locking, the nut 19 being rigidly coupled to the tappet 4,
wherein the rotor 12 is guided in a rotational movement around an inner surface of the stator 11 (i.e., not around an “outer surface” of the stator, as recited in Claim 1),
wherein the transfer of a torque from the rotor 12 to the lead screw 18 takes place by means of a flange 13 having a wall thickness T < 0.1 D, wherein D equals a diameter of the flange 13, and
wherein an anti-twist lock 28, 29 of the movable tappet 4 (i.e., not “of the threaded nut” as recited in Claim 1) is provided in the recess of the stator sleeve 25 by a form-fitting interlocking of guide tabs provided on the movable tappet 4 (i.e., not “on the threaded nut” as recited in Claim 1) with guide grooves 29 provided in the stator sleeve 25.
Thus, Drumm does not disclose wherein the drive device is formed as an outer rotor type drive device… such that the rotor 12 is guided in a rotational movement around an outer surface of the stator 11, or wherein the guide tabs are provided on the threaded nut 19.
The Office first turns to Tang, which teaches an “external rotor motor.”  The rotor assembly 4 of Tang also includes a flange having a wall thickness T < 0.1 D, wherein D equals a diameter of the flange.  Paragraph [0003] of Tang further teaches:
“Per unit volume, an external rotor motor outputs more torque and is less expensive than an inner rotor motor. Conventional electric appliances mainly employ inner rotor motors, so there is a need to replace the inner rotor motors with external rotor motors. However, existing external rotor motors are totally different from the inner rotor motor in structure and installation methods. Thus, it is urgent to develop a novel external rotor motor compatible with conventional electric appliances.”

The Office next turns to Christensen, which teaches a drive device for generating a translational movement of a movable tappet 6.  The movable tappet 6 is connected to a threaded nut 5.  Guide tabs 5a are provided on the threaded nut 5 and interlock with grooves of the outer pipe 7 (see Paragraph [0046]).
Based on the Tang teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm such that the drive device 11, 12 of Drumm is formed as an outer rotor type drive device wherein the rotor is guided in a rotational movement around an outer surface of the stator, in order to reduce costs and to allow the motor to output more torque to the movement-thread pair (as taught by Paragraph [0003] of Tang).
Based on the Christensen teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm, as modified above by Tang to include an outer rotor type drive device, such that the threaded nut 19 is provided with guide tabs (similar to the guide tabs 5a taught by Christensen) which interlock with the longitudinal slots 29, as taught by Christensen, in order to limit rotation of the threaded nut 19 relative to the stator sleeve 25.  As modified, the tappet 4 of Drumm would be connected to the threaded nut 19 similar to way the tappet 6 of Christensen is connected to the threaded nut 5.
Claim 3: Drumm, as modified by Tang and Christensen in the rejection of Claim 1 above, discloses the drive device according to claim 1 further characterized in that in a housing flange 23 is arranged an electrical connection 17 for a power supply and/or signal transmission for the magnetic and/or optical contact or contact-free detection of the linear movement of the tappet 4 and/or the rotational movement of the rotor.
Claim 4: Drumm, as modified by Tang and Christensen in the rejection of Claim 1 above, discloses the drive device according to claim 3, further characterized in that a sensor system 15 is provided for detecting the rotational movement of the rotor.
Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,003,903 to Drumm, in view of U.S. Patent Application Publication No. 2018/0123405 to Tang et al. and U.S. Patent Application Publication No. 2007/0169578 to Christensen et al., as applied to Claim 1 above, and further in view of German Publication No. 102015219502 to Finkbeiner et al.
Claim 2: Drumm, as modified by Tang in the rejection of Claim 1 above, discloses the drive device according to claim 1, but does not necessarily disclose or suggest the type of motor recited in Claim 2.
The Office turns to Finkbeiner, which teaches “It is useful if the stator and the rotor designed as an internal rotor or external rotor electric motor from the group: stepper motor, brushless DC motor, brush-commutated DC motor form.”  See, e.g., Paragraph [0007].
In view of the Finkbeiner teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm, as modified above by Tang and Christensen, such that the motor is a stepper motor, a brushless DC motor, or a brush-commutated DC motor, as taught by Finkbeiner, because these motors are very common and extremely well-known in the art.
Claim 7: Drumm, as modified by Tang, Christensen, and Finkbeiner in the rejection of Claim 2 above, discloses the drive device according to claim 2 further characterized in that in a housing flange 23 is arranged an electrical connection 17 for a power supply and/or signal transmission for the magnetic and/or optical contact or contact-free detection of the linear movement of the tappet 4 and/or the rotational movement of the rotor 12.
Claim 8: Drumm, as modified by Tang, Christensen, and Finkbeiner in the rejection of Claim 2 above, discloses the drive device according to claim 7, further characterized in that a sensor system 15 is provided for detecting the rotational movement of the rotor 12.
Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,003,903 to Drumm, in view of U.S. Patent Application Publication No. 2018/0123405 to Tang et al. and U.S. Patent Application Publication No. 2007/0169578 to Christensen et al., as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0053577 to Moein et al.
Claims 5 and 10-11: Drumm, as modified by Tang and Christensen in the rejection of Claims 1 and/or 3-4 above, discloses the drive device according to claims 1 and/or 3-4, but does not disclose or suggest that the electromagnetic rotating machine 11, 12 of the drive device is actuated without a sensor.
The Office turns to Moein, which teaches an electromagnetic rotating machine which is actuated without a sensor.  See, e.g., Paragraph [0065].
In view of the Moein teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm, as modified above by Tang and Christensen, such that the electromagnetic rotating machine 11, 12 of Drumm is actuated without a sensor, as taught by Moein, in order to reduce parts and further decrease material costs.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent No. 9,003,903 to Drumm, U.S. Patent Application Publication No. 2018/0123405 to Tang et al., U.S. Patent Application Publication No. 2007/0169578 to Christensen et al., and German Publication No. 102015219502 to Finkbeiner et al., as applied to Claim 2 above, and further in view of U.S. Patent Application Publication No. 2006/0053577 to Moein et al.
Claim 9: Drumm, as modified by Tang, Christensen, and Finkbeiner in the rejection of Claim 2 above, discloses the drive device according to claim 2, but does not disclose or suggest that the electromagnetic rotating machine 11, 12 of the drive device is actuated without a sensor.
The Office turns to Moein, which teaches an electromagnetic rotating machine which is actuated without a sensor.  Ssee, e.g., Paragraph [0065].
In view of the Moein teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the drive device disclosed by Drumm, as modified by Tang, Christensen, and Finkbeiner above, such that the electromagnetic rotating machine 11, 12 of Drumm is actuated without a sensor, as taught by Moein, in order to reduce parts and decrease material costs.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658